Paterson, J.
— Ejectment. The complaint is in the ordinary form. The answer specifically denies plaintiff’s ownership, and that the defendant wrongfully or unlawfully entered into or withholds possession of the *109premises. Plaintiff claims title under a patent of the United States and a certificate of purchase from the state of California. Defendant contends that the patent is void, because the United States had no title, the land having been listed to the state in 1870, and confirmed by Congress; that the certificate of purchase issued to Mullan, defendant’s grantor, is void, because the state never had any title until the passage of what is known as the Booth bill, March 1, 1877, eight years after Mullan’s certificate of purchase had been issued, and seven years after the act of March 24, 1870, had been passed. The defendant’s answer does not allege, and the evidence does not show, that he occupies such a status as authorizes him to control the legal title, or to question the authority of the officers who issued the patent. A party seeking to attack a patent must show that he is connected in some way with the original source of title, so as to be able to aver that his rights are injuriously affected by the existence of the patent. (Fletcher v. Mower, 56 Cal. 424; Dodge v. Perez, 2 Saw. 653; Davidson v. Land Co., 78 Cal. 4; Kentfield v. Hayes, 57 Cal. 409.)
Defendant’s claim to the land in controversy rests upon an application to purchase from the state. Conceding that he might show, without pleading them, the facts upon which he relies, it is sufficient to say that he has failed to aver or to prove the conditions .necessary to make his application valid. His application did not allege, nor does the evidence show, that he had not entered any land in part satisfaction of the unsold portion of the five-hundred-thousand-acre grant, or of the grant in lieu of the sixteenth and thirty-sixth sections. At the time his application was filed the statute required the applicant to state, among other things, “ that there is no valid claim to such land other than that of the applicant; .... that he has not entered any land in part satisfaction of the unsold portion of the five-hundred-thousand-acre grant, or of the grant in lieu of the six*110teenth or thirty-sixth sections, which, together with that now sought to be purchased, exceeds 320 acres.” (Pol. Code, sec. 3500.) The application of Moir did state that there was no valid claim other than his own, but did not state that he had “ not entered any land in part satisfaction,” etc. At the time the application was filed, the plaintiff and its grantors held a certificate of purchase from the state of California for the land, and it appears from the evidence that defendant and one -were both living on the land, claiming adversely to each other at the time the application was filed. Having failed to establish a privity with the paramount source of title, — to show that he was duly qualified according to law to purchase the land in controversy, and had fully complied with the laws of the state of California regulating the sales of such lands, — lie is not in a position to question the title of the plaintiff. (Peabody v. Prince, 78 Cal. 511; Chapman v. Quinn, 56 Cal. 278; McKenzie v. Brandon, 71 Cal. 209; Plummer v. Woodruff, 72 Cal. 29; Harbin v. Burghart, 76 Cal. 119.) Mullan's certificate of purchase is not void, even though bis application and affidavit were defective (Rowell v. Perkins, 56 Cal. 220); and a certificate is sufficient to maintain an action in ejectment. (Young v. Shinn, 48 Cal. 26; Langenour v. Hennagin, 59 Cal. 625.)